OFFICE OF THE ATTORNEY         GENERAL   OF TEXAS
                       AUSTIN




Eon. Willlam L. Xerr
ElcitriatAttorney
Feacm, Texm




                                          ng butohers' reports,
                                          o?fiosm in the en-

                                          touohing the above

                                 body or your letter whiah
                                  unding your inquiry:




                        that the ComiilssioneraOourta
                       hority to areate suah office.
              the oouzitieeof.Reeves, Iming, Yard
             lar a Cattle Raisers* Asaooistionhea
     been romed and an orflcer ha8 been mployed
     by the to inspeat stock shipments and to amre-
     hend oattle thievee, etc. The employee who
     aervm thla asaocietion has a ~ipbcinl3anger'e
     ooumiseloawhich haa been issued to bin;by the
     Department of ikblic.Sarety,aad he perroms a
                                                                    580



Hon. vrilliamL. Xerr, Page 2


     worthrhlleand needed work in the territor-
     ies arr00t6id. He exaninee butohera' reports
     in the various oounties anb aesista local
     officers in every manner porrelblein law
     enforoemantend cervec as inspeotorfor stock
     shipments,and kindred duties.
         eT#e rbur oounties served by the Speoial
    Rangereaoh oontx3bute.a8um of moi18y to the
    salary 0r this orrioer and such oounty re-
    selves servioea frcm the ofricer, and the
    flvernlngbodies of the said countiesare
    well pleased with the eerfioesrenderedand
    have no objeationwhatever to oontribting$o-
    ward his ocmpcnaat1onand expense.

         "1 shall appreoiateit ii you will ed-
    vise me as to whether, in your opinion, the
    opinion reierred to oovers the 0888 or a man
    who Is a Speaial Ranger and who is paid by
    eaoh oounty ror'work done in euoh~respective
    oounty. The system has been in operationror
    years in thia oountry and has proven very
    uatiaraotory..*
          oUr   OpblOn   NOa   O-841,   pi COPY Or Which   IS en-
closed herewith for your information,was primarilycon-
oerned with the creation of a four-countyoffice by the
oounties Involved. We held that euoh otfiaewould have
no oifioial ohareoterinesmuoh aa it‘doea not and would
not exist by creation of law. Also, that a deputy sheriff
appointed in any of the oounties involvedunder the appli-
cable statutes of Texas, oould serve as such in only me.
county, that of hie residenceand appointment. Further,
it~waa pointed out that Artiole ~ISSa, Vcrnon'nAnnoteted
Civil Statutes, is the only statute oonrerringauthority
on the oommiaaioners~court to pay the compensationor
any apeoial orrioer employed for the purposes set out in
the statute. Xenoe, if this atatutewarenot compliedwith,
the oommlasioners*oourt would be unauthorizedto pay,
out or oounty funds, the oompenaatlonor any such special
offioer, employed for the purposes eet out in ‘,hestatute.
          Under the raots as set out In your coxrunication,
however, the questionalone is the authorityof the coxnis-
sioners* oourt of eaoh of the four counties involvedto
Hon. WIlllaw t. Kerr, Page 3


expend oounty funds a8 a oontributionto the pagPient
of the salary and expanse af ths speoial orflaer em-
ployed by the Cattle Ralsera* Association. It Is nani-
rest that no attempt haa bean made, under the facts as
given, to oamply with Artiole 7155a, supra.
          There 18 no authority in the Constitutionor
Btatates of Texas for the expondituraaof oounty funds
by the oomrnlsaloners*courts of the four oountiee in-
valved for tha purposes deaoribed.
          It is the settled law in Texas that oounty
ucmisaioners* courts may exeroiae only suoh authority.
a8 ia oonlerradby the Cenatltution or Statutes of Texas;
and that oommieeienara~courts are not vested with general
~0;:;; w-r.    There are ,abundantauthoritiesto this
      l  We oite the rolloning:
    llum-wARREBPDBLISRINO CO. VS. mImI?@30?I COmTx
    45 S.W. 2nd.651;
    HOCC VS. CAXPHELL,48 SW 2nd 515~
    IARTXUV VS. STATX, 01 BW 2nd 254s
    EL PASO CODNI'YVB: BI.AE 106 S.W. 2nd 3$5;
                         006N'lX,116 SW 2nd 2798
    HOWARD VS. RS4WlJRR8OR
    WMMIBBTORXRS' COtJIlTOF HARRIS CODRT!fVS.KAISER.
     23 S.W. 2nd 840;
    ~0m0rs   vs.   WARSHALL, 118   sw Ena 621;
    MRICAN SURETY CO. VS. HILL CODRTY, 267 S.W. 265;
    HILL COt@~ VS. ERYANT i&i
                            I#FFk!m, 264,SW 520;
    COB!ISSIORERS~COURTPD. WAILIWC, 15 S.W. 2nd 535;
    Hum vs. ORR, 39 BW 550;
    MILLi?CODmY vs. IWASAS CODNTY, 40 S.W. 404;
    BlmJwmvB. TRAVIS COTnn?Y~SSsw4S4;

                      REVISED CIVItSTA'L'iEES
                                            OFTEXAS.
          Saiohhas been
ment on Similar queatlons.
this DapartmentIn opinion
Theobala, County Attmne
commlsaioner8* ootgt or
                                                             582



Hon. Will.iam L. I:wr,   Pm   4


@thorICy to expend county runde for the employment
or life guards for the GziiveetonBeaoh; it was held
by thirdDepartment in oplnlon No. O-1299, to Ken. John
R. Shook, Crlmlnal Mstriot Attorney, San Antonio,
Texas, that the oomiasloners* oourt of Rexar Count?
oould not legally expend monies rram any of tha &??rar
County itids for rare pmteotlon rrcaq~e oity 0r Pan
Antonio ior districts outside of the oity and in the
county of Bexar; and in opinion No. O-1085, to Hon.
ShelburneE. Clover, County Attorney,??arlonCounty,
Jefrerson,Texas, that the oomiaaloners’ aourt was
without authority to expend oounty funds to pay or
help pay the aalary of a game warden where his services
were neoessary for the proteotion of fish and game.
and to prevent the pollution of fresh waters with re-
ruse 00.
           You are, thererore,reapeotfullyadvised,
artehoareru3   and sympatheticoonslderatibnor your
letter, that it IS ths,opinionor this Departmentthat
the o&rmissioners*oourts of Reeves Lovfng, Ward and
Winklei- Counties are wlthout authority to expend oounty
funds as a oontributlonto the oompenaationand expense
of a splolal officer employed by a Cattle Raisers'
Associationto inspeot stock shipments,apprehend oattl&
thieves, examine butohere' reports, assist looal offlOer8
in the enforoement0r the law, eto.
          We have withheld the release of this opinion
followingthe request of a delegationoS interested oattle
men fm the oountlos involved,with whom we .oonferredon
Wove&es 27, 1939, that their oounty attorney,who aocom-
panied them, might submit ua a brief upon the question
involved. We have reoelmd no further oommunicetionand,
trusting that the above adequatelyanmers your inquiry,
we am3
                                      %3-   tNly   YOUN

                                  ATTOR?EY GEHE!RiiL
                                                  OF TEXAS